               Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 1 of 15



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10

11     PHILIP PEARLMAN,                                    Case No.

12     Plaintiff,                                          COMPLAINT

13     vs.                                                 (Telephone Consumer Protection Act, 47
                                                           U.S.C. § 227 et seq., Invasion of Privacy)
14     NAVIENT SOLUTIONS, LLC, a foreign
       limited liability company,                          JURY TRIAL DEMANDED
15
       Defendant(s).
16

17

18                                             INTRODUCTION

19                                                    1.

20           Defendant, Navient Solutions, LLC, (“Navient”), harassed Plaintiff, Philip Pearlman,
21   (“Plaintiff”) with collection robocalls, when Navient had no right to make these automated calls to
22
     Plaintiff’s cellular telephone, and despite the fact that Plaintiff instructed Defendant to stop calling.
23
                                                      2.
24
             On information and belief, Defendant persistently utilized an automatic telephone dialing
25

26    Page 1        COMPLAINT                                                                Baxter & Baxter, LLP
                                                                                        8835 SW Canyon Lane, Suite 130
                                                                                              Portland, OR 97225
                                                                                          (503) 297-9031 (Telephone)
                                                                                           (503) 291-9031 (Facsimile)
27

28

29
               Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 2 of 15



 1   system to automatically dial Plaintiff’s cellular telephone, which violated Plaintiff’s privacy rights

 2   afforded under state and federal law.
 3                                                   3.
 4
            The United States Supreme Court has recognized a citizen’s home as “the last citadel of the
 5
     tired, the weary, and the sick," Gregory v. Chicago, 394 U.S. 111, 125 (1969), and has noted that
 6
     “[p]reserving the sanctity of the home, the one retreat to which men and women can repair to escape
 7
     from the tribulations of their daily pursuits, is surely an important value.” Carey v. Brown, 447 U.S.
 8
     455, 471 (1980).
 9
                                                     4.
10

11          Defendant has caused Plaintiff actual harm not only because Plaintiff was subjected to the

12   aggravation and invasions of privacy that necessarily accompanies these repeated robocalls, but also

13   these robocalls caused diminished battery life, wasted Plaintiff’s time, and interfered with his ability

14   to otherwise make and receive calls on his cellular telephone.
15                                   JURISDICTION AND THE PARTIES
16
                                                     5.
17
            This Court has jurisdiction under 28 U.S.C. § 1331, 47 U.S.C. § 227, and 28 U.S.C. § 1367
18
     for pendent state law claims.
19
                                                     6.
20
            This action arises out of Defendant’s repeated violations of the Telephone Consumer
21
     Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., and for its perpetual invasions of Defendant’s
22

23   privacy in violation of Washington common law.

24                                                   7.

25          Venue is proper in the Western District of Washington, Tacoma Division, pursuant to 28

26    Page 2     COMPLAINT                                                                 Baxter & Baxter, LLP
                                                                                      8835 SW Canyon Lane, Suite 130
                                                                                            Portland, OR 97225
                                                                                        (503) 297-9031 (Telephone)
                                                                                         (503) 291-9031 (Facsimile)
27

28

29
                Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 3 of 15



 1   U.S.C. § 1391(c)(1) in that Plaintiff Philip Pearlman resides in Enumclaw, Washington, and

 2   Defendant does sufficient business in this District to subject them to personal jurisdiction herein
 3   pursuant to 28 U.S.C. § 1391(b)(2). Venue is also proper because a substantial part of the events
 4
     giving rise to the claims occurred in this District. 28 U.S.C. § 1391(b)(2).
 5
                                                     8.
 6
            Plaintiff Philip Pearlman is a natural person who resides in the City of Enumclaw, King
 7
     County, Washington State.
 8
                                                     9.
 9
            Plaintiff has suffered a concrete injury in fact that is traceable to Defendant’s conduct and that
10

11   is likely to be redressed by a favorable decision in this matter.

12                                                   10.

13             Defendant Navient Solutions, LLC is a foreign limited liability company doing business in

14   the State of Washington.
15                                                   11.
16
            Navient principally engages in the management and servicing of student loans.
17
                                         FACTUAL ALLEGATIONS
18
                                                     12.
19
            In 2005 and 2006, Plaintiff cosigned on a series of private student loans (“Loans”) for his son,
20
     Joshua Pearlman’s (“Joshua”) college education.
21
                                                     13.
22

23          In mid-2017 Plaintiff and his son Joshua began having trouble keeping up with the regularly

24   scheduled payments on the loans and eventually defaulted on the loans.

25

26    Page 3       COMPLAINT                                                                Baxter & Baxter, LLP
                                                                                       8835 SW Canyon Lane, Suite 130
                                                                                             Portland, OR 97225
                                                                                         (503) 297-9031 (Telephone)
                                                                                          (503) 291-9031 (Facsimile)
27

28

29
               Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 4 of 15



 1                                                    14.

 2          Navient, began servicing the loans at an unknown date prior to Plaintiff’s default.
 3                                                    15.
 4
            Upon falling behind on the regularly scheduled payments, Navient began relentlessly calling
 5
     Plaintiff’s cellular telephone in an attempt to collect the past due payments.
 6
                                                      16.
 7
            The calls were so relentless, disturbing, frustrating, intrusive, and annoying, that on March 2,
 8
     2018, Plaintiff answered a call from Navient and requested that the calls stop and that moving forward,
 9
     only to communicate with him in writing.
10

11                                                    17.

12          That same day, Plaintiff delivered the same request and instructions via faxed letter to Navient.

13   Plaintiff provided Navient with his address and an email address, which Navient already had, as

14   permissible methods to contact him.
15                                                    18.
16
            Despite Plaintiff’s clear and unequivocal requests that the calls stop, and Plaintiff having
17
     provided Navient with his residential address and email address as a means to communicate with him,
18
     Navient’s relentless and willful calls to Plaintiff’s cell phone continued.
19
                                                      19.
20
            On March 12, 2019, Navient’s debt collection attempts became so brazen that a collection
21
     agent by the name of Alex called Plaintiff’s mother in law and informed her about the debt and that
22

23   the agent was in a position to help Plaintiff out of the situation.

24                                                    20.

25          On March 13, 2019, Plaintiff, frustrated, embarrassed, humiliated, and stressed out about

26    Page 4      COMPLAINT                                                                Baxter & Baxter, LLP
                                                                                      8835 SW Canyon Lane, Suite 130
                                                                                            Portland, OR 97225
                                                                                        (503) 297-9031 (Telephone)
                                                                                         (503) 291-9031 (Facsimile)
27

28

29
               Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 5 of 15



 1   Navient’s relentless calls and their recent call to his mother in law, faxed a letter to Navient once

 2   again instructing Navient to stop calling not only him but his relatives as well.
 3                                                   21.
 4
            Navient yet again ignored Plaintiff’s request, and the relentless repetitive calls to his cell
 5
     phone continued throughout late 2018.
 6
                                                     22.
 7
            Navient’s calls to Plaintiff’s relatives continued as well. Navient’s collection agent, Cynthia
 8
     Howard, called Plaintiff’s son Aaron, who has no obligation whatsoever to the debt, and left a
 9
     voicemail identifying herself and Navient and requested that Aaron have his father return her call.
10

11                                                   23.

12          The voicemail Navient left on Plaintiff’s son Aaron’s answering service requesting that he

13   deliver a debt collection message on their behalf, left Plaintiff feeling frustrated, embarrassed, and

14   humiliated.
15                                   Telephone Consumer Protection Act
16
                                                     24.
17
            In 1991, Congress enacted the TCPA in response to a growing number of consumer complaints
18
     regarding certain telemarketing practices.
19
                                                     25.
20
            According to findings by the Federal Communication Commission (“FCC”), the agency
21
     Congress vested with authority to issue regulations implementing the TCPA, such calls are prohibited
22

23   because automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than

24   live solicitation calls, and such calls can be costly and inconvenient.

25

26    Page 5       COMPLAINT                                                                  Baxter & Baxter, LLP
                                                                                         8835 SW Canyon Lane, Suite 130
                                                                                               Portland, OR 97225
                                                                                           (503) 297-9031 (Telephone)
                                                                                            (503) 291-9031 (Facsimile)
27

28

29
               Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 6 of 15



 1                                                   26.

 2          The FCC also recognized that wireless customers are charged for incoming calls whether they
 3   pay in advance or after the minutes are used.
 4
                                                     27.
 5
            On January 4, 2008, the FCC released a Declaratory Ruling wherein it confirmed that
 6
     autodialed and prerecorded message calls to a wireless number by a creditor (or on behalf of a
 7
     creditor) are permitted only if the calls are made with the “prior express consent” of the called party.
 8
                                                     28.
 9
            The FCC also resolved the question of whether consent may be revoked in a Declaratory
10

11   Ruling and Order released on July 10, 2015, wherein it determined that “[c]onsumers have the right

12   to revoke consent, using any reasonable method including orally or in writing. Consumers generally

13   may revoke, for example, by way of a consumer-initiated call, directly in response to a call initiated

14   or made by a caller.” In the Matter of Rules and Regulations Implementing the Telephone Consumer
15   Protection Act of 1991, Declaratory Ruling and Order, FCC 15–72, 30 F.C.C.R. 7961 (July 10, 2015).
16
                                                     29.
17
            The TCPA prohibits any person “to make any call (other than for emergency purposes or made
18
     with the prior consent of the called party) using any automatic telephone dialing system or any
19
     artificial or prerecorded voice – (iii) to any telephone number assigned to a paging service, cellular
20
     telephone service, specialized mobile radio service, or other radio common carrier service, or any
21
     service for which the called party is charged for the call.” 47 U.S.C. § 227(b)(1)(A).
22

23                                                   30.

24          An “automatic telephone dialing system” means “equipment which has the capacity (A) to

25   store or produce telephone numbers to be called, using a random or sequential number generator; and

26    Page 6     COMPLAINT                                                                  Baxter & Baxter, LLP
                                                                                       8835 SW Canyon Lane, Suite 130
                                                                                             Portland, OR 97225
                                                                                         (503) 297-9031 (Telephone)
                                                                                          (503) 291-9031 (Facsimile)
27

28

29
               Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 7 of 15



 1   (B) to dial such numbers.” 47 U.S.C. § 227(a)(1)(A), (B).

 2                                                   31.
 3           At all times relevant to this complaint, Plaintiff was and is a “person” as defined by 47 U.S.C.
 4
     § 153(39).
 5
                                                     32.
 6
             At all times relevant to this complaint, Plaintiff was and is the owner, subscriber and user of
 7
     a cellular telephone with the telephone number (253) 380-8394 that is assigned to a service for which
 8
     Plaintiff is charged for calls.
 9
                                                     33.
10

11           At all times relevant to this Complaint, Defendant knowingly used, controlled, and/or operated

12   an “automatic telephone dialing system” as defined by the TCPA at 47 U.S.C. § 227(a)(1) and 47

13   C.F.R. 64.1200(f)(2).

14                                     Illegal Auto-Dialed Collection Calls
15                                                   34.
16
             Within four years immediately preceding the filing of this lawsuit, Defendant and its agents
17
     used an automatic telephone dialing system numerous times to call Plaintiff’s cellular telephone
18
     number (253) 380-8394 (“8394” or “cellular telephone”) in an effort to collect a debt from Plaintiff.
19
                                                     35.
20
             From at least approximately March 2018 through late 2018, Defendant and the collectors
21
     employed by Defendant repeatedly and willfully called Plaintiff using an automatic telephone dialing
22

23   system on his cellular telephone in an effort to collect a debt.

24                                                   36.

25           Plaintiff did not expressly consent to Defendant’s placement of telephone calls to his cell

26    Page 7      COMPLAINT                                                                 Baxter & Baxter, LLP
                                                                                       8835 SW Canyon Lane, Suite 130
                                                                                             Portland, OR 97225
                                                                                         (503) 297-9031 (Telephone)
                                                                                          (503) 291-9031 (Facsimile)
27

28

29
               Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 8 of 15



 1   phone by the use of an automatic telephone dialing system or a prerecorded or artificial voice.

 2                                                   37.
 3          Plaintiff also repeatedly revoked any consent he may have given to Defendant to call his cell
 4
     phone by repeatedly instructing Defendant to stop calling him.
 5
                                                     38.
 6
            Defendant ignored Plaintiff’s multiple revocation requests, however, and continued to call
 7
     Plaintiff’s telephone number with its automatic telephone dialing system.
 8
                                                     39.
 9
            Defendant knew, or should have known, that it did not have Plaintiff’s consent to use an
10

11   automatic telephone dialing system to call Plaintiff’s cell phone, especially after Plaintiff’s multiple

12   requests for Defendant to stop calling him, yet it continued to harass Plaintiff with robocalls.

13                                                   40.

14          Defendant made these unwanted automated phone calls to Plaintiff’s cell phone number in
15   violation of the TCPA.
16
                                                     41.
17
            These automated calls from Defendant to Plaintiff were made to Plaintiff’s personal telephone,
18
     and therefore Plaintiff has suffered particularized concrete injuries because his cell phone was
19
     unavailable for legitimate use during the unwanted calls and the calls harassed and annoyed him.
20
                                                     42.
21
            Defendant’s repeated autodialed collection calls to Plaintiff’s cell phone, within the last four
22

23   years prior to filing this complaint, were illegal and in violation of the TCPA, 47 U.S.C. § 227 et seq.

24                                                   43.

25          None of the telephone calls that Defendant placed to Plaintiff were for “emergency purposes”

26    Page 8     COMPLAINT                                                                  Baxter & Baxter, LLP
                                                                                       8835 SW Canyon Lane, Suite 130
                                                                                             Portland, OR 97225
                                                                                         (503) 297-9031 (Telephone)
                                                                                          (503) 291-9031 (Facsimile)
27

28

29
               Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 9 of 15



 1   as specified in 47 U.S.C. §227(b)(1)(A).

 2                                                       44.
 3           Defendant willfully or knowingly violated the TCPA by continuing to call Plaintiff’s cell
 4
     phone after being told to stop because Defendant had no basis to believe that they had Plaintiff’s prior
 5
     express consent to make automated calls or to send artificial and prerecorded messages to Plaintiff’s
 6
     cell phone.
 7
                                                         45.
 8
             The FCC has issued an order that states:
 9
     The creditors are in the best position to have records kept in the usual course of business
10
     showing such consent, such as purchase agreements, sales slips, and credit applications.
11   Should a question arise as to whether express consent was provided, the burden will be on
     the creditor to show it obtained the necessary prior express consent. Similarly, a creditor
12   on whose behalf an autodialed or prerecorded message call is made to a wireless number
     bears the responsibility for any violation of the Commission's rules. Calls placed by a third
13   party collector on behalf of that creditor are treated as if the creditor itself placed the call.
     In re Rules Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Rcd 559, 565
14   (F.C.C. 2007), paragraph 10. (Footnotes omitted.)
15                                                       46.
16
             The repeated autodialed collection calls of Defendant and its agents to Plaintiff’s cell phone
17
     also unreasonably invaded Plaintiff’s right to privacy in his home, in violation of Washington law.
18
                                                         47.
19
             It was highly offensive for Defendant to continue calling Plaintiff on his cell phone, multiple
20
     times a day, after he had repeatedly instructed them to stop.
21
                                                         48.
22

23           Upon good faith information and belief, Plaintiff alleges that Defendant used an automated

24   telephone dialing system to call his cellular telephone in violation of the TCPA, because, when

25   answered, the calls involved clicks, pause, and delays before speaking with a live employee of

26    Page 9       COMPLAINT                                                                   Baxter & Baxter, LLP
                                                                                          8835 SW Canyon Lane, Suite 130
                                                                                                Portland, OR 97225
                                                                                            (503) 297-9031 (Telephone)
                                                                                             (503) 291-9031 (Facsimile)
27

28

29
                Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 10 of 15



 1   Defendant.

 2                                                      49.
 3          On some occasions, Defendant also delivered to Plaintiff prerecorded synthesized messages
 4
     automatically to his cellular telephone’s voicemail system.
 5
                                                        50.
 6
            Defendant has been sued numerous times in the past for their use of automated telephone
 7
     dialing equipment to place calls to customers’ cellular telephones.
 8
                                                    Summary
 9
                                                        51.
10

11          All of the calls made to Plaintiff’s cell phone by Defendant and its agents using an automatic

12   telephone dialing system were made in violation of the TCPA, and were unreasonable and highly

13   offensive invasions of Plaintiff’s right to privacy.

14                                                      52.
15          Defendant’s persistent autodialed calls eliminated Plaintiff’s right to be left alone.
16
                                                        53.
17
            Defendant’s relentless autodialed collection calls disrupted Plaintiff’s privacy, and caused
18
     Plaintiff significant discomfort, concern, fear, anxiety, and stress.
19
                                                        54.
20
            These persistent autodialed collection calls eliminated the peace and solitude that the Plaintiff
21
     would have otherwise had in Plaintiff’s home and anywhere else Plaintiff went with his cell phone.
22

23                                                      55.

24          By persistently autodialing Plaintiff’s cell phone without prior express consent, Defendant

25   invaded Plaintiff’s right to privacy, as legally protected by the TCPA, and caused Plaintiff to suffer

26    Page 10     COMPLAINT                                                                 Baxter & Baxter, LLP
                                                                                       8835 SW Canyon Lane, Suite 130
                                                                                             Portland, OR 97225
                                                                                         (503) 297-9031 (Telephone)
                                                                                          (503) 291-9031 (Facsimile)
27

28

29
                Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 11 of 15



 1   concrete and particularized harm.

 2                                          CLAIMS FOR RELIEF
 3                                                    Claim One
 4
                                      Telephone Consumer Protection Act
 5
                                                         56.
 6
             Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
 7
     fully stated herein.
 8
                                                         57.
 9
             Within the four-year period immediately preceding this action, Navient made numerous calls
10

11   to Plaintiff’s cell phone using an automatic telephone dialing system in violation of the TCPA, 47

12   U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. 64.1200 (a)(1)(iii).

13                                                       58.

14           The acts and/or omissions of Navient at all times material and relevant hereto, as described in
15   this Complaint, were done unfairly, unlawfully, intentionally, deceptively and absent bona fide error,
16
     lawful right, legal defense, legal justification or legal excuse.
17
                                                         59.
18
             As a causally direct and legally proximate result of the above violations of the TCPA, Navient,
19
     at all times material and relevant hereto and as described in this Complaint, caused Plaintiff to sustain
20
     damages.
21
                                                         60.
22

23           Navient did not have the prior express consent of Plaintiff to use an automatic telephone

24   dialing system to call Plaintiff’s cell phone.

25                                                       61.

26    Page 11     COMPLAINT                                                                 Baxter & Baxter, LLP
                                                                                       8835 SW Canyon Lane, Suite 130
                                                                                             Portland, OR 97225
                                                                                         (503) 297-9031 (Telephone)
                                                                                          (503) 291-9031 (Facsimile)
27

28

29
                Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 12 of 15



 1          Navient made these calls to Plaintiff’s cell phone willfully and after Plaintiff explicitly

 2   instructed Navient to stop.
 3                                                       62.
 4
            Under 47 U.S.C. § 227(b)(3)(B), Plaintiff is entitled to statutory damages under the TCPA of
 5
     $500.00 per automated phone call made to Plaintiff by Navient.
 6
                                                         63.
 7
            Navient willfully and knowingly violated the TCPA and, as such, Plaintiff is entitled to
 8
     $1,500.00 per automated phone call made to Plaintiff pursuant to 47 U.S.C. § 227(b)(3).
 9
                                                         64.
10

11          Plaintiff is also entitled to injunctive relief prohibiting Navient from contacting Plaintiff’s cell

12   phone using an automatic telephone dialing system pursuant to 47 U.S.C. § 227(b)(3)(a).

13                                                   Claim Two

14                             Invasion of Privacy by Intrusion Upon Seclusion
15                                                       65.
16
            Plaintiff incorporates by reference all of the paragraphs of this Complaint as though fully
17
     stated herein.
18
                                                         66.
19
            Congress explicitly recognized a consumer’s inherent right to privacy in collection matters
20
     in passing the Fair Debt Collection Practices Act, when it stated as part of its findings:
21
                      Abusive debt collection practices contribute to the number of personal
22
                      bankruptcies, to marital instability, to the loss of jobs, and to invasions of
23                    individual privacy.

24   15 U.S.C. § 1692(a) (emphasis added).

25                                                       67.

26    Page 12     COMPLAINT                                                                   Baxter & Baxter, LLP
                                                                                         8835 SW Canyon Lane, Suite 130
                                                                                               Portland, OR 97225
                                                                                           (503) 297-9031 (Telephone)
                                                                                            (503) 291-9031 (Facsimile)
27

28

29
                Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 13 of 15



 1           Congress further recognized a consumer’s right to privacy in financial data in passing the

 2   Gramm Leech Bliley Act, which regulates the privacy of consumer financial data for a broad range
 3   of “financial institutions” including debt collectors albeit without a private right of action, when it
 4
     stated as part of its purposes:
 5
                     It is the policy of the Congress that each financial institution has an
 6                   affirmative and continuing obligation to respect the privacy of its
                     customers and to protect the security and confidentiality of those
 7                   customers’ nonpublic personal information.

 8   15 U.S.C. § 6801(a) (emphasis added).
 9                                                    68.
10
             The Court of Appeals for the 8th Circuit has held that violations of the TCPA were violations
11
     of a consumer’s right to privacy:
12
     We conclude that the ordinary meaning of the term "right of privacy" easily includes
13   violations of the type of privacy interest protected by the TCPA. Our court has previously
     stated that violations of the TCPA are "'invasions of privacy' under [the] ordinary, lay
14   meaning[] of the[] phrase[].
15   Owners Ins. Co. v. European Auto Works, Inc., 695 F.3d 814 (8th Cir. 2012) (citing Universal
16
     Underwriters Ins. Co. v. Lou Fusz Auto. Network, Inc., 401 F.3d 876, 881 (8th Cir. 2005)).
17
                                                      69.
18
             Washington has also recognized the right of privacy.
19
                                                      70.
20
             Plaintiff had a reasonable expectation of privacy in Plaintiff’s solitude, seclusion, private
21
     concerns and affairs.
22

23                                                    71.

24           Navient and its agents intentionally and/or negligently interfered, physically or otherwise,

25   with the solitude, seclusion and private concerns of Plaintiff by repeatedly and unlawfully calling

26    Page 13     COMPLAINT                                                                Baxter & Baxter, LLP
                                                                                      8835 SW Canyon Lane, Suite 130
                                                                                            Portland, OR 97225
                                                                                        (503) 297-9031 (Telephone)
                                                                                         (503) 291-9031 (Facsimile)
27

28

29
                Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 14 of 15



 1   Plaintiff’s cellular telephone, and by continuing to call Plaintiff after he repeatedly instructed them to

 2   stop.
 3                                                      72.
 4
             The conduct of Navient and its agents, in engaging in the above-described illegal collection
 5
     conduct against Plaintiff, resulted in multiple intrusions and invasions of privacy, which occurred in
 6
     a way that would be highly offensive to a reasonable person in that position.
 7
                                                        73.
 8
             As a result of such intrusions and invasions of privacy, Plaintiff is entitled to equitable relief
 9
     to prevent further invasions, compensatory damages, reasonable attorney’s fees and punitive damages
10

11   from Navient in an amount to be determined at trial.

12                                          JURY TRIAL DEMAND

13           Plaintiff is entitled to and so respectfully demands a trial by jury.

14                                          PRAYER FOR RELIEF
15           WHEREFORE, Plaintiff Philip Pearlman prays for a judgment as follows:
16
     1. On Plaintiff's First Claim for Relief for Violations of the Telephone Consumer Protection Act:
17
             A. for an award of $500.00 in statutory damages, for each and every one of Navient’s
18
                 negligent violations of 47 U.S.C. § 227, et seq., pursuant to 47 U.S.C. § 227(b)(3)(B) and
19
                 47 U.S.C. § 227(b)(3)(C), against Navient and for Plaintiff;
20
             B. for an award of $1,500.00 in treble damages, for each and every one of Navient’s knowing
21
                 and/or willful violations of 47 U.S.C. § 227, et seq., pursuant to 47 U.S.C. § 227(b)(3)(B)
22

23               and 47 U.S.C. § 227(b)(3)(C), against Navient and for Plaintiff;

24           C. for an injunction prohibiting Navient from contacting the Plaintiff’s cell phone using an

25               automatic telephone dialing system pursuant to 47 U.S.C. § 227(b)(3)(A);

26    Page 14     COMPLAINT                                                                  Baxter & Baxter, LLP
                                                                                        8835 SW Canyon Lane, Suite 130
                                                                                              Portland, OR 97225
                                                                                          (503) 297-9031 (Telephone)
                                                                                           (503) 291-9031 (Facsimile)
27

28

29
                Case 2:19-cv-00447-RSL Document 1 Filed 03/26/19 Page 15 of 15



 1   2. On Plaintiff's Second Claim for Relief for Invasion of Privacy by Intrusion Upon Seclusion:

 2          D. for an award of actual and compensatory damages from Navient pursuant to Washington
 3               law for its invasion of Plaintiff’s privacy in an amount to be determined at trial;
 4
     DATED this 25th day of March, 2019.
 5

 6                                                  RESPECTFULLY SUBMITTED,

 7                                                  s/ Justin Baxter
                                                    Justin Baxter, WSBA ID 39182
 8                                                  justin@baxterlaw.com
                                                    Baxter & Baxter LLP
 9                                                  8835 SW Canyon Ln Ste 130
                                                    Portland, Oregon 97225
10
                                                    Phone (503) 297-9031
11
                                                    Roberto Robledo, CA SBN 260041
12                                                  Subject to Admission Pro Hac Vice
                                                    roberto@robertorobledo.com
13                                                  Law Offices of Roberto Robledo
                                                    9845 Erma Road, Suite 300
14                                                  San Diego, California 92131
                                                    Phone (619) 500-6683
15
                                                    Attorneys for Plaintiff Philip Pearlman
16

17

18

19

20

21

22

23

24

25

26    Page 15     COMPLAINT                                                                 Baxter & Baxter, LLP
                                                                                       8835 SW Canyon Lane, Suite 130
                                                                                             Portland, OR 97225
                                                                                         (503) 297-9031 (Telephone)
                                                                                          (503) 291-9031 (Facsimile)
27

28

29
